Citation Nr: 1549423	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating for spondylosis and degenerative disc disease (DDD) of the cervical spine, currently evaluated as 20 percent disabling. 

2. Entitlement to service connection for headaches secondary to the Veteran's service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 2002. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board remanded the case in September 2014 for additional development in the form of a VA medical examination.  The medical examination was conducted in December 2014 and an adequate medical opinion was issued.  Thus, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that during the pendency of the appeal, the RO granted a temporary total evaluation for surgery of the cervical spine.  This temporary total evaluation was effective from June 17, 2010 until September 1, 2010.  The Veteran has not appealed the effective dates of his temporary total evaluation; this period of evaluation is not on appeal, as the maximum benefit allowable has already been granted.

It is noted that he has been assigned separate evaluations for radiculopathy of the upper extremities associated with degenerative disc disease of the cervical spine.  Specifically, a February 2010 rating decision granted a separate 20 percent evaluation for right C7 cervical radiculopathy effective July 2009 and a February 2015 rating decision granted a 20 percent evaluation for the left upper extremity radiculopathy effective November 2008.  The Veteran has not appealed either rating decision, and those issues are not on appeal.

The Veteran testified at a hearing before the Board in June 2014. A copy of the hearing transcript has been included in the claims file.  

The RO issued a rating decision in January 2015 denying service connection for headaches secondary to the Veteran's service-connected cervical spine disability.  The Veteran filed a notice of disagreement in January of 2015, and the RO has not yet issued the requisite statement of the case in response.   The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of service connection for headaches secondary to the Veteran's service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and limitation of motion.

2. Objective findings include limitation of motion, including forward flexion no worse than 30 degrees, and tenderness, but no muscle spasms or ankylosis of the spine. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for spondylosis and DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory letter to the Veteran in December 2008 that satisfied these requirements. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA compensation and pension examinations in January 2009, December 2009, August 2012, and December 2014 to assist in determining the Veteran's increased rating claim.  The December 2014 VA examination is adequate because it was performed by a medical professional, and was based on a review of the Veteran's record, history, and symptomatology, and included an in-person examination.  Accordingly, VA's duty to assist has been met. 

Additionally the Veteran provided testimony at a July 2014 Board hearing. The Court held that during a hearing for a claim on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 

Increased Rating for a Cervical Spine Disability

The Veteran seeks an increased rating for his spondylosis and DDD of the cervical spine.  The Board has carefully reviewed the evidence and finds that, for the period on appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the Veteran's cervical spine disability.  

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating assigned for the left knee and bilateral radiculopathy, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's spondylosis and degenerative disc disease of the cervical spine have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This diagnostic code rates the condition under the general rating formula for diseases and injuries of the spine.  To warrant a rating in excess of 20 percent for a cervical spine disability, the evidence must show: forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis (fixation of the joint) of the entire cervical spine (30 percent); unfavorable ankylosis of the entire cervical spine (40 percent); or unfavorable ankylosis of the entire spine (100 percent).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  

Note (1) explains that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately, under an appropriate diagnostic code.  Note (2) clarifies that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3) indicates that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) directs that each range of motion measurement should be rounded to the nearest five degrees.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

The Veteran filed for an increased rating in November 2008.  Accordingly, the Board has considered findings from November 2007. 38 C.F.R. §3.400 (noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).

VA treatment records reflect complaints and treatment for pain of the cervical spine.  Records dated in January and March 2008 noted limitation of motion of the neck but did not specify the extent of limitation in degrees of motion.  An April 2008 record noted neck pain with movement along with right finger tingling and numbness.  The symptoms increased with turning his head and decreased with rest and medication.  The active range of motion was within functional limits for forward flexion, extension and left rotation.  On side bending to the right the range of motion was within functional limits with slight irritation to the posterior neck, side bending to the left was within functional limits with stretch noted to the right side and rotation to the right was within functional limits with slight irritation to the right side.  Manual muscle test was 5/5 throughout.  There was slight decrease in intervertebral joint mobility as noted with gross motion assessment to the neck.  

During his January 2009 VA examination, the Veteran claimed that he was experiencing "weekly flareups and discomfort to a pain level of 5 or 6" that were precipitated by quickly moving and that his flare-ups would occasionally rise to a "9" on the pain scale.  Flare-ups could last days or even up to a week.  Despite the flare-ups he continued to work and perform activities and the examiner indicated that as he continued to perform activities there was no reported limitation associated with the flare-ups.  The Veteran denied other symptoms of weight loss, fevers, malaise, dizziness, visual disturbance, weakness, bowel or bladder complaints or erectile dysfunction.  He reported numbness in the digits of his hands.  During this examination, the Veteran's "gait was normal" and his "squat was full" without ambulatory aids or braces.  On range of motion testing the neck had 60 degrees of flexion with pain throughout, 75 degrees of extension, 60 degrees of rotation with pain at the base of the cervical spine throughout and 45 degrees of lateral bending bilateral with pain throughout the base of the cervical spine.  The spine was nontender and should shrug strong and symmetric.  There was decreased sensation in the left 5th digit and left distal ulnar arm.  Greater than 3 motions were performed and no fatigability, lack of endurance or incoordination of movement was noted.  The examiner noted that he would be speculating to any deficits created in function or range of motion because of flare-up.  The medical examiner ultimately opined that the Veteran's "cervical spinal stenosis is severe for this veteran's age" and that "it is probable that he will need some form of decompressive type surgery in his neck in the future."  A March 2009 addendum indicated that it was more likely than not that the straightening of the cervical spine was the veteran's adaptation to the severe stenosis that he has occurring and the stenosis was the result of degenerative changes.  The examiner clarified the diagnosis of spasms was made on clinical evaluation and is one cause of cervical spine straightening.  Other causes would be radiographic positioning or adaptation of the patient with advanced degenerative condition.  

An August 2009 VA treatment record noted complaints of elbow and neck pain after doing yard work.  Upper extremity strength was 5/5 and there was full range of motion of the right upper extremity but the right elbow had tenderness.  There was full range of motion of the cervical spine.  A December 2009 VA treatment record noted supple full range of motion of the neck.  

A December 2009 VA examination reflected complaints of pain that was particularly centered in the C-7 prominence posteriorly.  The pain radiated down into the posterior right arm, forearm and 4th and 5th digits and even recently into the 3rd digit with numbness and tingling. He denied symptoms on the left.  He had weakness at the right shoulder.  Pain was aggravated by turning his head from side to side and up and down and was described as aching and sharp.  He rated pain as 5-6 but at its worst was a 10.  Pain never went away but was alleviated by rest and medication.  Clinical examination noted gait was Non antalgic and he could toe-walk and heel-walk.  Strength was 5/5 throughout the upper extremities.  Sensation was decreased along multiple dermatomes in the right upper extremity compared to the left.  Reflexes were 2+ in the upper extremities.  The Veteran could extent 0-45 degrees and flex 0-40 degrees.  Lateral flexion was from 0-35 degrees bilaterally. He was able to rotate 0-60 degrees bilaterally.  There was no evidence of pain, lack of endurance, fatigability, incoordination or instability after 3 repetitions.  Range of motion was painful throughout.

The Veteran underwent surgery in June 2010 for his cervical spine disability, for which he was granted a temporary evaluation of 100 percent disability until September 2010.  As noted in the Introduction, this period is not on appeal.

A VA treatment record dated in December 2010 reflected complaints of neck pain.  Range of motion examination reflected flexion to 45, extension to 5 degrees with shooting pain down the right, right side bending to 6 degrees with great pain and shooting pain, left side bend to 20 degrees with some pain, right rotation to 70 degrees and left rotation to 30 degrees.  Another VA treatment record in December 2010 noted the neck had full flexion but limited extension to prior neck fusion.  There was full rotation and lateral bending but it was painful on the right side.  A January 2011 VA treatment record noted full range of motion of the cervical spine and further noted it was non-tender.  

In June 2011, one year after his surgery, the Veteran's medical follow-up revealed no neck pain complaints and his x-rays showed no problems.  

The Veteran was afforded another VA examination in August 2012.  At that time the Vetera denied flare-ups.  He complained of constant pain ranging from 3 to 8 in intensity.  He also reported decreased grip strength of the right hand and numbness of the right little finger.  In that exam, the Veteran's range of motion results were as follows: forward flexion to 35 degrees; right and left lateral flexion to 20 degrees; extension to 15 degrees; and left and right lateral rotation to 40 degrees.  The findings for flexion, extension and lateral flexion were unchanged after 3 repetitions and the post-test motion for lateral rotation increased to 45 degrees.  The medical examiner indicated that the Veteran experienced functional loss and/or functional impairment of the cervical spine due to pain on movement but the medical examiner did not specify the extent of the loss.  The Veteran's exam showed that he had normal strength (5/5 rating) in his elbows, wrists, and left fingers, but his right finger abduction was rated a 4/5.  Sensory examination was normal.  The examiner noted there was no intervertebral disc syndrome.  The medical examiner determined that there was "certainly limited ROM noted since surgery." 

In August 2013, the Veteran was seen for complaints of headaches and neck pain at the VA medical center in Milwaukee.  An MRI revealed interval worsening of his DDD at C2-3 and C3-4 with large disc extrusions that were "significantly larger" in comparison to the prior MRI from January 2011.  It also revealed that the Veteran's spinal canal was severely stenosed at C3-4 with cord edema and cord deformity.  During a neurosurgery outpatient consult in October 2013, the treating provider recommended surgery.  At the Veteran's follow-up appointment in February 2014, the medical records reflect that the Veteran had begun to experience numbness in his left hand but had no significant issues with balance or walking and that his symptoms were stable. 

At the July 2014 Board hearing, the Veteran testified his neck pain has worsened since his surgery in June 2010. Specifically, the Veteran contended that he regularly experiences flare ups and headaches.  He testified that his body hurts even when he is sitting straight, and that he has to turn his whole body to check his blind spots while driving.  The Veteran's wife testified that the Veteran has trouble bending down and lifting due to pain, and that his manner of walking has changed. 

The Veteran was afforded another VA examination for his cervical spine in December 2014.  At that time the Veteran denied flare-ups.  The examination revealed the following results: rotation to 50 degree to the right and 60 degrees to the left; extension to 25 degrees; forward flexion to 30 degrees; and lateral flexion to 20 degrees to the right and 20 degrees to the left.  While the examiner noted pain during the exam, the examiner reported it did not result in or cause functional loss.  The examiner reported that there was objective evidence of localized tenderness at the mid-cervical spine, but it did not result in an abnormal gait or abnormal spinal contour.  No muscle spasms, guarding, ankylosis, or muscle atrophy were noted.  The examination also included repetitive use testing, and the examiner concluded there was no additional loss of function or range of motion after the testing. The examination was not conducted during a flare-up, nor did the examiner witness one during or after the repetitive use testing, and the examiner did not render an opinion as to whether the Veteran experiences functional loss during a flare-up.  There was no ankylosis and the examiner indicated the Veteran did not have intervertebral disc syndrome.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent.  None of the records reflect forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Rather as noted above, the records reflect ranges of motion from 30 degrees to full.  Furthermore, none of the records reflect a diagnosis of ankylosis.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation. While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has significant neck pain which he treated with medication, physical therapy, rest and even surgery. 

Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 15 degrees or less or favorable ankylosis.  The evidence clearly demonstrates the Veteran has continued to retain motion in his cervical spine, albeit limited. As described above, even considering the effects of pain, the Veteran retained motion of at least 30 degrees during this period.  Furthermore, VA examinations specifically tested for the effect of pain and repetition and indicated the range of motion remained the same after repetition.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 15 degrees or less or favorable ankylosis of the cervical spine. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Accordingly, the Board is unable to grant an increased schedular evaluation based upon pain. 

To the extent to which the January 2009 VA examination report and Veteran suggest that he had pain throughout all ranges of motion, the Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results."  Id. at 43.  Indeed, nothing in the caselaw supports the contention that a Veteran should be given maximum disability ratings simply because he may experience pain throughout the range of motion.  Id. at 43.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss and it is the presence of this functional loss that is the relevant question in assigning disability ratings.  Id.  As explained above, although there may be pain on all movement, there is no objective evidence that the Veteran's pain results in additional functional loss that would warrant an increased schedular rating during this time period.  The weight of the evidence indicates that the Veteran does not have ankylosis nor forward flexion equal to or less than 15 degrees.  The Board finds that a rating in excess of 20 percent is therefore not warranted. 

DC 5242 requires that any associated objective neurologic abnormalities be evaluated separately under the appropriate diagnostic code.  The RO awarded the Veteran secondary service connection for right cervical radiculopathy, rated at 20 percent, in February 2010, and radiculopathy in the left upper extremity, rated at 20 percent, in February and June of 2015.  Because the Veteran has not appealed these rating decisions, these issues are not before the Board at this time.  The Veteran has not reported and the record does not reflect any additional associated neurological symptoms.  

Moreover, while the evidence does establish that the Veteran suffers from degenerative disc disease, a higher evaluation is not warranted under Diagnostic Code 5243.  Specifically, the record does not show that he had incapacitating episodes having a total duration of at least four weeks during the past 12 months as contemplated by the regulations because he did not require bed rest prescribed by a physician.

Next, the Veteran has indicated that his cervical disability interferes with his job and daily activities, including his ability to turn his neck while driving or teach while standing.  The evidence does not show, and the Veteran has not contended, that he is unemployable.  He testified at the Board hearing that he is employed full time as a teacher and that he is able to teach from a seated position.  Accordingly, a claim for a total disability rating based on individual unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board has considered whether the schedular evaluations are inadequate in this case and whether referral for extra-schedular consideration is warranted.  See 38 C.F.R. § 3.321(b)(1).  In making its determination, the Board applied Mittleider v. West, 11 Vet. App. 181 (1998) and attributed all of the Veteran's symptoms to his service-connected disabilities.  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  See 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors are found, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

The record does not establish that the rating criteria are inadequate.  To the contrary, the symptoms that the Veteran describes and the findings made by the various medical professionals, such as neck pain and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  His limitation of motion directly corresponds to the schedular criteria for a 20 percent rating under DC 5242.  While the Veteran has complained of headaches, he has a pending claim for his headaches as a separate disability and they were not medically-related to his cervical spine disability during his December 2014 examination.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.





ORDER

The Veteran's claim for an increased rating for spondylosis and degenerative disc disease (DDD) of the cervical spine is denied. 


REMAND

The RO issued a rating decision in January 2015 denying service connection to headaches secondary to the Veteran's service-connected cervical spine disability.   The Veteran filed a notice of disagreement in January 2015.  The RO has not acknowledged receipt of the Veteran's notice of disagreement and it has not issued the requisite statement of the case in response.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for headaches secondary to the Veteran's service-connected cervical spine disability.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


